Citation Nr: 0628870	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for Legg-Calve-Perthe's 
disease, status post total right hip replacement. 
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from December 1974 to August 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1. In a September 1978 decision, the Board denied service 
connection for a right hip disability.  The Board notified 
the veteran of this decision and of his procedural and 
appellate rights in September 1978, but the veteran did not 
appeal.  
  
2.  Evidence received subsequent to the September 1978 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for Legg-
Calve-Perthe's disease, status post total right hip 
replacement. 
.

CONCLUSIONS OF LAW

1.  The September 1978 Board decision denying service 
connection for a right hip disability is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).  

2.  Evidence received since the September 1978 Board decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2003.  
The RO provided the veteran letter notice to his claim to 
reopen in a December 2002 letter, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen and the evidence necessary 
to establish a disability rating or effective date in a March 
2006 letter.
Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
notified of the evidence and information necessary to reopen 
the claim and to establish entitlement to the underlying 
claim for benefit sought. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA and private treatment 
records of file.  The veteran stated that the physician who 
did his original right hip replacement in 1981, Dr. E., 
stated that military service aggravated the right hip 
condition.  The undersigned Veterans Law Judge left the 
record open for 60 days after the veteran's hearing to obtain 
an opinion from Dr. E.  No additional information was 
received.  The Board emphasizes that, "[t]he duty to assist 
in the development and adjudication of a claim is not a one 
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that there is no VA examination of record.  
An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  
38 U.S.C.A. § 5103A(d).  However, an examination is not 
necessary if no new and material evidence is received.  38 
C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  Thus, 
though there is not a VA examination of record, the Board can 
proceed to a decision on this claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his condition was caused or 
aggravated by service.  He testified that one day in service 
he noticed a pop in his hip followed by a lock.  He stated 
that he never had this condition prior to service.  

In a September 1978 decision, the Board denied the veteran's 
claim for a right hip disability.  The Board essentially 
found that Legg-Perthe's disease was a developmental disorder 
which existed prior to service and that there was no increase 
in the level of pathology of the condition during service.  
The Board notified the veteran of this decision in September 
1978; he did not file a notice of disagreement within one 
year of the date of notification of the decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1105.  

The veteran applied in December 2001 for service connection 
for Legg-Calve-Perthe's disease, status post total right hip 
replacement. 
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in December 
2001, the Board applied the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the September 1978 Board 
decision included service medical records, including an 
induction examination showing right hip discomfort; treatment 
records showing a fall in May 1977 experiencing a pop and 
pain in his right hip; a final diagnosis of Legg-Calve-
Perthe's disease; a medical board finding that the disability 
was neither incurred or aggravated by service; a discharge 
record showing a diagnosis of bilateral Legg-Calve-Perthe's 
disease; VA treatment records showing avascular necrosis of 
the right hip; a private physician's statement reporting that 
he treated the veteran intermittently from December 1968 to 
November 1974 including for discomfort in the right 
sacroiliac in October 1974; and statements from the veteran's 
swimming coaches reporting that he displayed no signs or 
complaints of hip problems while under their supervision 
prior to enlistment.  

Evidence received since the September 1978 Board decision 
include private treatment records from 1981 to 1986 
reflecting that the veteran had right hip resurfacing in 1981 
and loosening of the acetabular component in 1985 and 1986; 
VA treatment records from 1987 showing a total right hip 
arthroplasty in December 1987 and disability of the left hip 
secondary to deformed hip socket and deteriorated femoral 
head; VA 1988 treatment records showing no hip pain; a lumbar 
CT scan and myelogram in 1999 showing subtle evidence of 
focal disc herniation at L3-L4 on the right side and Grade I 
L5-S1 spondylolisthesis secondary to bilateral spondylolytic 
defects; a March 2001 and September 2002 letters from the 
Chief of the VA medical center stating that the veteran is 
suffering from left hip dysplasia with painful motion and 
two-time right hip replacement in fifteen years; VA treatment 
records from 2002 and 2003 showing progressive right hip pain 
and pain on the left hip side; and the veteran's testimony at 
a May 2006 hearing. 

The Board finds that these documents are new as they were not 
previously submitted.  Additionally, this evidence shows that 
the veteran has undergone two right hip replacements since 
the 1978 Board decision.  However, this evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim of service connection for Legg-Calve-Perthe's 
disease, status post total right hip replacement. 
The evidence submitted after the 1978 Board decision reflects 
a diagnosis of Legg-Calve-Perthe's disease, which was 
established prior to the decision.  However, there is no 
medical evidence showing that this condition was aggravated 
by service.  Such an issue turns on medical evidence.  38 
C.F.R. §§ 3.303 and 3.304.  There is no new medical evidence 
showing that the progression of the right hip condition to 
service. Thus, the new evidence is cumulative of the evidence 
submitted prior to the September 1978 Board decision; as 
such, the submitted documents are not new and material 
evidence.

As previously noted, there is not a VA medical opinion of 
record as there is no new and material evidence of record.  
38 C.F.R. § 3.159(c)(4)(iii).  The Board also afforded the 
veteran 60 days to obtain a medical opinion from Dr. E., 
however, to date, no evidence has been received.  As 
previously noted, the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. at 193.

The Board recognizes the veteran's claim that his right hip 
disability was aggravated by service and that he did not have 
this problem prior to service.  The Board has carefully 
considered his statements.  However, the veteran is not 
competent to offer a medical opinion as to a diagnosis, cause 
or etiology of the claimed disability as there is no evidence 
of record that he has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge'), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the Board notes that the veteran has asserted that his 
current right hip condition is related to service; however, 
he made the same argument before the Board in 1978.  
Therefore, his current statements cannot provide a basis to 
reopen the claim for service connection for a right leg 
disability.  Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(statements which are essentially a repetition of contentions 
made previously are not new evidence).  

Accordingly, in the absence of new medical evidence relating 
the veteran's current condition to service, the claim must be 
denied.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for Legg-Calve-Perthe's disease, 
status post total right hip replacement and the claim is 
denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


